     Case 2:19-cv-08719 Document 1 Filed 10/10/19 Page 1 of 12 Page ID #:1




 1   Peter Anderson, Esq., Cal. Bar No. 88891
            peteranderson@dwt.com
 2   DAVIS WRIGHT TREMAINE LLP
     865 South Figueroa Street, 24th Floor
 3   Los Angeles, CA 90017-2566
     Tel: (213) 633-6800
 4   Fax: (213) 633-6899
 5   Attorney for Plaintiffs
     ZACHRY BROWN,
 6   NO RESERVE, INC., and
     WEIMERHOUND PUBLISHING, INC.
 7
 8                       UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10                                WESTERN DIVISION
11   ZACHRY BROWN, NO RESERVE,                  )   Case No. 2:19-cv-8719
     INC., a Georgia corporation, and           )
12   WEIMERHOUND PUBLISHING,                    )
     INC., a Georgia corporation,               )   COMPLAINT FOR FALSE DMCA
13                                              )   TAKEDOWN NOTICE (17 U.S.C. §
                          Plaintiffs,           )   512(f)); AND DECLARATORY
14                                              )   RELIEF
           v.                                   )
15                                              )
     RYAN BENJAMIN TEDDER, and                  )   DEMAND FOR JURY TRIAL
16   DOES 1 through 10, inclusive,              )
                                                )
17                        Defendants.           )
                                                )
18                                              )

19
20
21
22
23
24
25
26
27
28
     Case 2:19-cv-08719 Document 1 Filed 10/10/19 Page 2 of 12 Page ID #:2




 1          Plaintiffs Zachry Brown (“Mr. Brown”), No Reserve, Inc. (“No Reserve”) and
 2   Weimerhound       Publishing,   Inc.   (“Weimerhound       Publishing”)     (collectively,
 3   “Plaintiffs”), allege:
 4                              JURISDICTION AND VENUE
 5         1.      The Court has jurisdiction of this action pursuant to 28 U.S.C. §§ 1331
 6   and 1338(a), insofar as it arises under the Copyright Act of 1976, 17 U.S.C. §§ 101 et
 7   seq. (the “Copyright Act”), including 17 U.S.C. Section 512(f), and by requiring a
 8   determination of the authorship of two works and the construction of the Copyright
 9   Act and the exclusive rights provided by the Copyright Act.
10         2.      Venue is proper in this District under 28 U.S.C. § 1400(a), insofar as
11   defendants or their agents reside or may be found here, or, alternatively, under 28
12   U.S.C. § 1391(b)(1), insofar as at least one defendant resides in this District and all
13   defendants are residents of the State of California, or, alternatively, under 28 U.S.C.
14   § 1391(b)(2), insofar as a substantial part of the events or omissions giving rise to the
15   claims occurred in this District, or, alternatively, under 28 U.S.C. § 1391(b)(3), insofar
16   as at least one defendant is subject to the Court’s personal jurisdiction here.
17                                       THE PARTIES
18         3.      Mr. Brown is an individual who is domiciled in the State of Georgia.
19         4.      No Reserve is a Georgia corporation formed under the laws of the State
20   of Georgia and with its principal place of business in the State of Georgia.
21         5.      Weimerhound Publishing is a corporation formed under the laws of the
22   State of Georgia and with its principal place of business in the State of Georgia
23         6.      Plaintiffs are informed and believe, and upon that basis allege, that
24   defendant Ryan Benjamin Tedder (“Defendant”) is an individual domiciled in Los
25   Angeles County, California.
26         7.      Plaintiffs are presently unaware of the true names and/or the involvement
27   of the defendants sued herein by the fictitious designations Does 1 through 10 and for
28   that reason sues them by those designations. Plaintiffs will seek leave of Court to
                                                 1
     Case 2:19-cv-08719 Document 1 Filed 10/10/19 Page 3 of 12 Page ID #:3




 1   amend this pleading to identify those defendants when their true names and
 2   involvement in the infringements hereinafter described are known.
 3                                 BACKGROUND FACTS
 4                The Creation of the Nowhere Left to Go Demo Recording
 5         8.     Mr. Brown is a professional songwriter, performing artist, musician, and
 6   recording artist who performs under the name Zac Brown and, with employees of one
 7   of his corporations, in the Zac Brown Band. Mr. Brown, individually or with the Zac
 8   Brown Band, has received multiple awards and recognitions, including, among others,
 9   Grammy Awards, Country Music Association Awards, and Platinum-designated
10   albums.
11         9.     Mr. Brown, through his wholly-owned company Zac Brown Collective,
12   Inc. (“ZBCI”), owns No Reserve, which owns all rights in the sound recordings
13   featuring performances by Mr. Brown and the Zac Brown Band. Mr. Brown, through
14   ZBCI, also owns Weimerhound Publishing, which owns and administers Mr. Brown’s
15   interests in the musical compositions written or co-written by Mr. Brown.
16         10.    Defendant is a professional singer, songwriter, and record producer.
17         11.    In early March 2018, Defendant provided to Mr. Brown previously
18   recorded elements referred to as a “start” (the “Start”), with the intention that the Start
19   be incorporated or merged into inseparable or interdependent parts of a potential new
20   musical composition written or co-written with Mr. Brown. Mr. Brown, Defendant,
21   one of Defendant’s engineers, Zach Skelton, and Casey Smith met in Defendant’s Los
22   Angeles, California, studio and created and recorded a musical composition and
23   “demo” recording incorporating the Start and referred to as “Nowhere to Go” and also
24   sometimes referred to as “Dance on Me” (the “Nowhere Left to Go Demo”). It was
25   always understood and agreed that Mr. Brown had ultimate and sole control and
26   discretion as to the elements to be included in, and the completion and Plaintiffs’
27   release of, the Nowhere Left to Go recording and musical composition. Immediately
28   upon completion of the Nowhere Left to Go Demo, Defendant caused the Nowhere
                                                  2
     Case 2:19-cv-08719 Document 1 Filed 10/10/19 Page 4 of 12 Page ID #:4




 1   Left to Go Demo audio files to be sent to Mr. Brown’s engineer, Mr. Skelton, for
 2   additional review, revision, and recording.
 3         12.    On March 10, 2018, Mr. Brown recorded additional parts of the Nowhere
 4   Left to Go Demo and Mr. Brown’s engineer then prepared a “rough mix” of the
 5   recording and sent it to Mr. Skelton and Defendant. Approximately one week later,
 6   Mr. Skelton or Defendant sent Mr. Brown a revised version of the Nowhere Left to Go
 7   Demo and Mr. Brown chose not to adopt the revisions that were not acceptable to him.
 8               The Creation of the Nowhere Left to Go Sound Recording
 9         13.    Following the creation of the Nowhere Left to Go Demo, Mr. Brown and
10   Defendant continued to communicate, including with respect to the completion of the
11   Nowhere Left to Go sound recording.
12         14.    On or about October 4-5, 2018, Mr. Brown, Defendant, and others,
13   including another of Defendant’s engineers, worked together in Defendant’s Los
14   Angeles, California, studio to create the recorded musical composition titled Need
15   This. During the course of those sessions, Mr. Brown asked if that engineer also had
16   the Nowhere Left to Go recording so that Mr. Brown and Defendant could work on
17   that recording too, but the engineer did not have it.
18         15.    On or about October 8, 2018, Mr. Brown contacted Defendant and raised
19   the possibility of Mr. Brown providing the Nowhere Left to Go recording to one of
20   Defendant’s engineers to assist in finalizing the Nowhere Left to Go recording.
21   Defendant did not object to Mr. Brown continuing to work on the Nowhere Left to Go
22   recording and undertook to get back to Mr. Brown the next day, but failed to do so.
23         16.    When Defendant failed to contact Mr. Brown as Defendant had
24   undertaken, Defendant, with others, continued to work towards completion of the
25   Nowhere Left to Go recording.
26         17.    On or about February 12, 2019, Mr. Brown again contacted Defendant
27   about completing the Nowhere Left to Go recording. Mr. Brown also indicated that
28   he needed a few more songs for the album he was recording and invited Defendant to
                                                   3
     Case 2:19-cv-08719 Document 1 Filed 10/10/19 Page 5 of 12 Page ID #:5




 1   submit additional song ideas to Mr. Brown. Defendant again did not object to Mr.
 2   Brown continuing to work on the Nowhere Left to Go recording, and submitted
 3   additional song ideas for Mr. Brown’s consideration for the album.
 4         18.    On or about March 16, 2019, Mr. Brown asked Defendant to come to
 5   Nashville, Tennessee, in April 2019, to complete the Nowhere Left to Go recording
 6   and possibly work on other recordings for Mr. Brown’s next album. Defendant
 7   responded, “Nashville trip would be fun and I love working with you.” Defendant
 8   said that he would check his availability, but, again, Defendant never got back to Mr.
 9   Brown and did not attend the April 2019 recording sessions in Nashville.
10         19.    On or about June 3, 2019, Mr. Brown sent Defendant a sound recording
11   of his then-current recording of Nowhere Left to Go.
12         20.    However, in a sudden reversal from Defendant’s prior communications
13   with Mr. Brown, Defendant responded that he did not realize that Mr. Brown was
14   pursuing the completion of the Nowhere Left to Go recording and that Defendant had
15   told Diplo, another songwriter and record producer, that Diplo could use the Start to
16   create a different sound recording.
17         21.    By July 2019, Plaintiffs completed the Nowhere Left to Go sound
18   recording (the “Nowhere Left to Go Recording”), which embodies the Nowhere Left
19   to Go musical composition (the “Nowhere Left to Go Composition”) (collectively,
20   Nowhere Left to Go”), and Plaintiffs continued to work on the creation and completion
21   of other sound recordings intended to comprise Mr. Brown’s next album.
22         22.    In or about July 2019, Defendant’s personal manager approached Mr.
23   Brown’s personal manager and asked that Plaintiffs delay publicly releasing Nowhere
24   Left to Go until simultaneously with, or after, the new recording that Diplo had
25   produced was released as a single in August of 2019. At no time did Defendant’s
26   personal manager dispute Plaintiffs’ right to publicly release Nowhere Left to Go prior
27   to the new recording by Diplo or otherwise. However, Plaintiffs did not intend to
28   ///
                                                4
     Case 2:19-cv-08719 Document 1 Filed 10/10/19 Page 6 of 12 Page ID #:6




 1   release Nowhere Left to Go until the album on which it would appear was completed
 2   and did not anticipate that to occur until September 2019.
 3         23.    In or about August 2019, Defendant’s personal manager contacted Mr.
 4   Brown’s personal manager again and advised that the recording that Diplo had
 5   produced was not going to be released in August 2019 as originally planned and asked
 6   that Mr. Brown further delay his release of Nowhere Left to Go. Mr. Brown’s personal
 7   manager declined to agree that Plaintiffs delay publicly releasing Nowhere Left to Go.
 8            Defendant’s Claim to “First Use” Rights and Authorship of the
 9           Nowhere Left to Go Musical Composition and Sound Recording
10         24.    In or about August 2019, Plaintiffs had completed sufficient new sound
11   recordings to release either a double album or two new albums. Sometime in August,
12   2019, Plaintiffs decided to split the material that had been recorded for Mr. Brown’s
13   next album into two albums, one to be titled The Controversy (“The Controversy
14   Album”) and which would include Nowhere Left to Go.
15         25.    Pursuant to a non-exclusive license granted by No Reserve to TuneCore,
16   Inc. (“TuneCore”), TuneCore commercially released The Controversy Album,
17   including Nowhere Left to Go, on or about September 27, 2019, through digital retail
18   platforms throughout the United States.
19         26.    However, on or about September 27, 2019, defendants Tedder and Does
20   1 through 10 (collectively, “Defendants”) caused to be submitted to TuneCore a
21   purported “DMCA Takedown Notice of Infringement” (the “Purported Takedown
22   Notice”) claiming that Defendant owns a copyright interest in the Nowhere Left to Go
23   Recording; that Defendant wrote the Nowhere Left to Go Composition; that Defendant
24   did not grant permission for Plaintiffs to publicly release Nowhere Left to Go; that
25   Defendant has the exclusive right to issue a “first use” license of Nowhere Left to Go;
26   that Plaintiffs’ Nowhere Left to Go, including in The Controversy Album, “constitutes
27   willful and actionable copyright infringement”; and that TuneCore’s continued
28   ///
                                                5
     Case 2:19-cv-08719 Document 1 Filed 10/10/19 Page 7 of 12 Page ID #:7




 1   commercial release of Nowhere Left to Go, including in The Controversy Album,
 2   would constitute a “continuing infringement of [Defendant’s] copyright interests.”
 3         27.     Defendants’ Purported Takedown Notice was and is factually false and
 4   legally incorrect, including because, inter alia, No Reserve is either the sole or a joint
 5   owner of the Nowhere Left to Go Recording and its copyright and Weimerhound
 6   Publishing is a joint author of the Nowhere Left to Go Composition and its copyright,
 7   in which Mr. Brown is a beneficial owner, and, as a result, Plaintiffs have every right
 8   to grant a non-exclusive license to publicly distribute and perform Nowhere Left to Go
 9   and Plaintiffs have not infringed any copyright rights of Defendant.
10         28.     As a direct and intended result of Defendants’ Purported Takedown
11   Notice, TuneCore notified digital retail platforms of the claim and, as a result, digital
12   retail platforms removed The Controversy Album, including Nowhere Left to Go, from
13   commercial release, and although various digital retail platforms have since resumed
14   the commercial release of The Controversy Album without Nowhere Left to Go,
15   TuneCore and digital retail platforms have refused to resume the commercial release
16   of Nowhere Left to Go, thereby directly interfering with Plaintiffs’ rights in and to
17   Nowhere Left to Go and Mr. Brown’s right to songwriter royalties and other payments.
18                              FIRST CLAIM FOR RELIEF
19               (For False DMCA Takedown Notice; 17 U.S.C. Section 512(f))
20                                  (Against All Defendants)
21         29.     Plaintiffs refer to and re-allege each and every allegation contained in
22   paragraphs 1 through 28, inclusive, above, as if set forth herein.
23         30.     Defendants’ Purported Takedown Notice contains multiple false and
24   misleading representations, including, inter alia:
25                 (a)   That Defendant’s authorization was and is required for
26         Plaintiffs to commercially release Nowhere Left to Go;
27   ///
28   ///
                                                 6
     Case 2:19-cv-08719 Document 1 Filed 10/10/19 Page 8 of 12 Page ID #:8




 1                (b)      That Plaintiffs’ authorization of the commercial release of
 2         Nowhere Left to Go, including in The Controversy Album, “constitutes
 3         willful and actionable copyright infringement”;
 4                (c)      That TuneCore’s continued commercial release of Nowhere
 5         Left to Go, including in The Controversy Album, will constitute a
 6         “continuing infringement of [Defendant’s] copyright interests”; and
 7                (d)      That the statements contained in the Purported Takedown
 8         Notice are accurate.
 9         31.    Contrary to Defendants’ representations in their Purported Takedown
10   Notice, Plaintiffs include either the sole or joint owners of the Nowhere Left to Go
11   Recording and its copyright and include a joint owner of the Nowhere Left to Go
12   Composition and its copyright, and—pursuant to well-established law that a copyright
13   owner, and any copyright co-owner, may grant a non-exclusive license—Plaintiffs
14   have every right to grant a non-exclusive license to publicly distribute and perform
15   Nowhere Left to Go, including in The Controversy Album. As a result, Defendants
16   could not in fact have believed in good faith that Plaintiffs’ authorization of the
17   commercial release of Nowhere Left to Go, including in The Controversy Album,
18   constituted copyright infringement.
19         32.    As a direct and proximate result of Defendants’ false Purported
20   Takedown Notice, Plaintiffs have suffered and are continuing to suffer damages,
21   including but not limited to lost revenues and damage to reputation, in an amount to
22   be proven at trial.
23         33.    Defendants’ Purported Takedown Notice has caused substantial damages
24   to Plaintiffs and, unless Defendants are enjoined and directed to cease and withdraw
25   their Purported Takedown Notice, will continue to cause Plaintiffs substantial
26   damages.     Accordingly, Plaintiffs are entitled to temporary, preliminary, and
27   permanent injunctive relief.
28   ///
                                                  7
     Case 2:19-cv-08719 Document 1 Filed 10/10/19 Page 9 of 12 Page ID #:9




 1         34.    Pursuant to 17 U.S.C. Section 512(f), Plaintiffs also are entitled to
 2   recover their attorneys’ fees and costs from Defendants.
 3                             SECOND CLAIM FOR RELIEF
 4                                  (For Declaratory Relief)
 5                                  (Against All Defendants)
 6         35.    Plaintiffs refer to and re-allege each and every allegation contained in
 7   paragraphs 1 through 28 and 30 through 31, inclusive, above, as if set forth herein.
 8         36.    Plaintiffs contend, inter alia, that:
 9                (a)    No Reserve is the sole owner of the sound recording copyright
10         in the Nowhere Left to Go Recording or, at a minimum, is a joint owner of
11         that copyright and work, and, in either event, is entitled to issue, including
12         to TuneCore, a non-exclusive license to reproduce the Nowhere Left to Go
13         Recording in phonorecords, to publicly distribute those phonorecords, and
14         to publicly perform the Nowhere Left to Go Recording, and to authorize
15         others to do so;
16                (b)    Weimerhound Publishing is a joint owner of the musical
17         composition copyright in the Nowhere Left to Go Composition and is
18         entitled to issue, including to TuneCore, a non-exclusive license to
19         reproduce the Nowhere Left to Go Composition in phonorecords, to
20         publicly distribute those phonorecords, to publicly perform the Nowhere
21         Left to Go Composition, and to authorize others to do so;
22                (c)    Defendant has no right under the Act, including any so-called
23         “first use” right, and no contractual or other right, to prevent Plaintiffs from
24         issuing a non-exclusive license to reproduce, publicly distribute, and
25         publicly perform Nowhere Left to Go;
26                (d)    Plaintiffs have not infringed any copyright rights of
27         Defendant; and
28   ///
                                                  8
     Case 2:19-cv-08719 Document 1 Filed 10/10/19 Page 10 of 12 Page ID #:10




 1                  (e)     There is no merit to Defendants’ objections, including
 2            Defendants’ Purported Takedown Notice, to Plaintiffs’ non-exclusive
 3            license to reproduce, publicly distribute, and publicly perform Nowhere
 4            Left to Go.
 5    Plaintiffs are informed and believe, and upon that basis allege, that Defendants dispute
 6    the foregoing contentions, and each of them.
 7            37.   A judicial declaration of the respective rights and obligations of Plaintiffs
 8    and defendants is necessary and appropriate.
 9                                            PRAYER
10            WHEREFORE, Plaintiffs Zachry Brown, No Reserve, Inc., and Weimerhound
11    Publishing, Inc., pray for judgment as follows:
12            1.    On the First Claim for False DMCA Takedown Notice against all
13    Defendants:
14                  (a)     Damages in an amount to be proven at trial;
15                  (b)     That Defendants be enjoined from persisting in asserting
16            their Purported Takedown Notice or otherwise claiming that Plaintiffs’
17            commercial release of Nowhere Left to Go, including in The Controversy
18            Album, constitutes copyright infringement of copyright rights claimed
19            by Defendant;
20            2.    On the Second Claim for Relief for declaratory relief against all
21    Defendants, a judicial declaration in accordance with Plaintiffs’ contentions, including
22    that:
23                  (a)     No Reserve is the sole owner of the sound recording copyright
24            in the Nowhere Left to Go Recording or, at a minimum, is a joint owner of
25            that copyright and work, and, in either event, is entitled to issue, including
26            to TuneCore, a non-exclusive license to reproduce the Nowhere Left to Go
27            Recording in phonorecords, to publicly distribute those phonorecords, and
28    ///
                                                    9
     Case 2:19-cv-08719 Document 1 Filed 10/10/19 Page 11 of 12 Page ID #:11




 1          to publicly perform the Nowhere Left to Go Recording, and to authorize
 2          others to do so;
 3                (b)     Weimerhound Publishing is a joint owner of the musical
 4          composition copyright in the Nowhere Left to Go Composition and is
 5          entitled to issue, including to TuneCore, a non-exclusive license to
 6          reproduce the Nowhere Left to Go Composition in phonorecords, to
 7          publicly distribute those phonorecords, to publicly perform the Nowhere
 8          Left to Go Composition, and to authorize others to do so;
 9                (c)     Defendant has no right under the Act, including any so-called
10          “first use” right, and no contractual or other right, to prevent Plaintiffs from
11          issuing a non-exclusive license to reproduce, publicly distribute, and
12          publicly perform Nowhere Left to Go;
13                (d)     Plaintiffs have not infringed any copyright rights of
14          Defendant; and
15                (e)     There is no merit to Defendants’ objections, including
16          Defendants’ Purported Takedown Notice, to Plaintiffs’ non-exclusive
17          license to reproduce, publicly distribute, and publicly perform Nowhere
18          Left to Go.
19          3.    For prejudgment interest on all sums awarded;
20          4.    For Plaintiffs’ costs of suit and attorneys’ fees; and
21          5.    For such other and further relief as the Court deems just and proper.
22
23    Dated: October 10, 2019                          /s/ Peter Anderson
                                                       Peter Anderson, Esq.
24                                                DAVIS WRIGHT TREMAINE LLP
                                                      Attorneys for Plaintiffs
25                                                      ZACHRY BROWN,
                                                     NO RESERVE, INC., and
26                                               WEIMERHOUND PUBLISHING, INC.
27
28
                                                  10
     Case 2:19-cv-08719 Document 1 Filed 10/10/19 Page 12 of 12 Page ID #:12




 1                              DEMAND FOR JURY TRIAL
 2          Plaintiffs Zachry Brown, No Reserve, Inc., and Weimerhound Publishing, Inc.,
 3    respectfully demand trial by jury.
 4
 5    Dated: October 10, 2019                      /s/ Peter Anderson
 6                                                 Peter Anderson, Esq.
                                              DAVIS WRIGHT TREMAINE LLP
 7                                                Attorneys for Plaintiffs
                                                    ZACHRY BROWN,
 8                                               NO RESERVE, INC., and
                                             WEIMERHOUND PUBLISHING, INC.
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              11
